DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“a plurality of printer layers arranged to form a stator having an outer periphery and teeth extending radially inward from the outer periphery…a volume of the discrete cells within the outer periphery is greater than volume of the discrete cells within the teeth” in claim 1,
“a rotor disposed within the stator adjacent to the teeth” in claim 1,
“wherein the rotor is defined by a second plurality of printed layers, wherein each of the second plurality of printed layers includes second discrete portions of second metal and second discrete portions of insulation, wherein the second discrete portions of insulation define a second contiguous network of second insulative boundaries separating second discrete cells formed by the second discrete portions of the second metal, and wherein a volume of the second discrete cells adjacent to the teeth is less than a volume of the second discrete cells elsewhere within the rotor” in claim 2,
“wherein the discrete polyhedrons are cuboids” in claim 6,
“a stator having a periphery and teeth, extending radially inward from the periphery, that surround the rotor” in claim 9,
“wherein the stator is defined by a second plurality of printed layers, wherein each of the second plurality of printed layers includes second discrete portions of second metal and second discrete portions of insulation, wherein the second discrete portions of insulation define a second contiguous network of insulative boundaries separating second discrete cells formed by the second discrete portions of the second metal, and wherein a volume of the second cells within the periphery is greater than a volume of the second cells within the teeth such that a reluctance of the teeth is greater than a reluctance of the periphery” in claim 10,
“where the discrete polyhedrons are cuboids” in claim 14,
“some of the plurality of printed layers including discrete portions of metal and discrete portions of insulation and other of the plurality of printed layers including discrete portions of the metal only such that at least one of the stator or rotor defines fins” in claim 17,
“wherein the fins are defined on an outer periphery of the rotor” in claim 19,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 1 recites “wherein a volume of the discrete cells within the outer periphery is greater than a volume of the discrete cells within the teeth” has not be disclosed in the specification. 
Specification discloses in [0024] a stator having more insulative material in the fins (34) of the teeth (30) compared with the base (32) of the teeth and the outer periphery (26), but fails to disclose “discrete cells formed by the discrete portions of the metal” and “a volume of the discrete cells within the outer periphery is greater than a volume of the discrete cells within the teeth.”
Specification also discloses in [0025] “discrete portions of electric steel (40) and discrete portions of insulative material (42) to form a contiguous network of insulative boundaries that separate discrete cells of the electric steel deposed in a honeycomb pattern,” but fails to teach how this is implemented into the stator and to the outer periphery and the teeth of the stator.
Claim 2-8 are also rejected to depending upon claim 1.

Claim 2 recites “a second plurality of printed layers,” which has not been disclosed in the specification.



Claim 7 recites “the discrete cells are hexagonal cylinders,” which has not been disclosed in the specification.

	Claim 10 recites “wherein the second discrete portions of insulation define a second contiguous network of insulative boundaries separating second discrete cells formed by the second discrete portions of the second metal, and wherein a volume of the second cells within the periphery is greater than a volume of the second cells within the teeth such that a reluctance of the teeth is greater than a reluctance of the periphery” has not be disclosed in the specification as discussed above in claim 1.

Claim 10 recites “a second plurality of printed layers,” which has not been disclosed in the specification.

Claim 14 recites “the discrete polyhedrons are cuboids,” which has not been disclosed in the specification.

Claim 15 recites “the discrete cells are hexagonal cylinders,” which has not been disclosed in the specification.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites “some of the plurality of printed layers,” which is indefinite as to which parts of the stator or the rotor includes both discrete portions of metal and discrete portions of insulation, and which parts of the stator or the rotor has only discrete portions of metal. The examiner is unsure of the metes and bounds of the claim, and is unable to determine patentability.
	Claim 18-19 are rejected for depending upon claim 17.

	Claim 19 recites “wherein the fins are defined on an outer periphery of the rotor,” but claim 18 recites “wherein the fins are defined on tooth portions of the stator.” It is unclear if “the fins” in claim 19 is the same structure as “the fins” in claim 18 or if “the fins” in the two claims are different structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2018/0233997).
Regarding claim 17, Takahashi teaches an electric machine (1) comprising:
a plurality of printed layers arranged to form a stator (5) and a rotor (7) disposed within the stator (5), some of the plurality of printed layers including discrete portions of metal (33) and discrete portions of insulation (31) and other of the plurality of printed layers including discrete portions of the metal (33) only such that at least one of the stator or rotor defines fins (24, 24A).
Regarding claim 18/17, Takahashi was discussed above in claim 17. Takahashi further teaches wherein the fins (24, 24A) are defined on tooth portions (23) of the stator (5).
Regarding claim 19/18, Takahashi was discussed above in claim 18. Takahashi further teaches wherein the fins are defined on an outer periphery of the rotor ([0095] discloses the present invention may be applied to both the stator and the rotor).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the specific limitation of “wherein the discrete portions of insulation define a contiguous network of insulative boundaries separating discrete cells formed by the discrete portions of the metal, wherein a volume of the discrete cells within the outer periphery is less than a volume of the discrete cells within the inner periphery” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 11-13 and 16 are allowable for depending upon claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US 2018/0205299): discloses a method for manufacturing a stator (FIG 2) and a rotor (FIG 9) by printing layer by layer.
Beyerl et al. (WO 2020/247326): discloses a method of making stator by 3D printing alternating layers of insulation and electrically conductive metal ([0080]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834